EXHIBIT 12 Statement of Computation of Ratio of Earnings to Fixed Charges Omnicare, Inc. and Subsidiary Companies (in thousands, except ratios) Unaudited Three months ended, Nine months ended September 30, September 30, Income from continuing operations before income taxes Add fixed charges: Interest expense Amortization of discount on convertible notes (3) Amortization of debt issuance expense Interest expense-special items Interest portion of rent expense Adjusted income Fixed charges: Interest expense Amortization of discount on convertible notes (3) Amortization of debt issuance expense Interest expense-special items Interest portion of rent expense Fixed charges Ratio of earnings to fixed charges(2) x x x x (1)Certain of the Company’s debt agreements and indentures provide for the exclusion of various special charges from applicable financial covenant coverage calculations.The following listing of charges, which are included in the Company’s income from continuing operations before income taxes, includes certain of these excludable charges: Three months ended, Nine months ended September 30, September 30, Settlements, litigation and other related charges (a) Separation, benefit plan termination and related costs (b) - - Gain on sale of rabbi trust assets (b) - ) - ) Other miscellaneous charges (c) Total - non-interest expense special items $ Interest expense special items (d) $ (a) See the "Commitments and Contingencies" note of the Notes to the Consolidated Financial Statements. (b) See further discussion at the “Separation, Benefit Plan Termination and Related Costs” caption of the “Significant Accounting Policies” note of the Notes to Consolidated Financial Statements. (c) See further discussion at the “Other Miscellaneous Charges” caption of the “Significant Accounting Policies” note of the Notes to Consolidated Financial Statements. (d) See the "Debt" note of the Notes to the Consolidated Financial Statements. (2)The ratio of earnings to fixed charges has been computed by adding income from continuing operations before income taxes and fixed charges to derive adjusted income, and dividing adjusted income by fixed charges.Fixed charges consist of interest expense on debt (including the amortization of debt issuance expense) and one-third (the proportion deemed representative of the interest portion) of rent expense.Due to the registrants loss (including special items) in the three months ended September 30, 2010, the ratio coverage was less than 1:1.The registrant would have needed to generate additional earnings of $23,736 to achieve coverage of 1:1 in the three months ended September 30, 2010. (3)See the “Debt” note of the Notes to Consolidated Financial Statements.
